AO 245B (Rev. 02/08/2019) Judgment in a Criminal Pett)' Case (Modific:_d)                                                                       Page I of I



                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                       V.                                               (For Offenses Committed On or After November I, 1987)



                 Refugio Adolfo Peralta-Corrales                                        Case Number: 2:19-mj-11856

                                                                                        Kenneth Robert McMullan
                                                                                        Defendant's Attorney


REGISTRATION NO. 21310508

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                            ---------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                    Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                          1

 •    The defendant has been found not guilty on count(s)
                                                                                --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                . ._ /   ··) -.
                                                                                  !\.        ,__}
                                                                                                    5
                                •     TIME SERVED                                ~ - - - - - - - - days

 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.




Received ~ \~JJVvlJ
    .   ,l\f,\ (l

              DUSM
                    (~
                    \
                                ·r
                                 ~~
                                    w~       ,
                                                   F i::--
                                                        Ls.:.. _,.
                                                               f....~
                                                                        -O·
                                                                               Monday, December 23, 2019

                                                                               Date oflm       ..
                                                                                           pos1t10n of Sentence


                                                                                    DRABLE RUTH BffllMUDEZ MONTENEGRO
                                                   _____
                                                 ,__
                                                       DEC 2 3 ZO'i9
                                          CLERK u~: ')IST~11CT cou;.:iT
                                                                          .,
                                                                                   TED STATES MAGISTRATE JUDGE

                                       SOUTH EHN DIS; HICT OF CAUi-ORNI/\
Clerk's Office Cop~ 1w                      -           • ~___!li-Yurv                                                             2:19-mj-11856
